United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Branch, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1783
Issued: August 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2009 appellant filed a timely appeal from the September 17, 2008 and April 9,
2009 decisions of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant established that she was disabled from April 16, 2003 to
May 1, 2006.
On appeal, counsel for appellant contends that the Office abused its discretion by denying
wage-loss benefits. In light of her partial disability, he argued that the Office should make a
wage-earning capacity determination.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed with the Board within 180 days. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
The Office accepted that on April 24, 2002 appellant, then a 44-year-old part-time
flexible clerk, sustained injury to her left knee when her leg became caught on a rug.2 Appellant
was treated for a torn medial meniscus and, on November 1, 2002, underwent surgery for repair
and synovectomy of the left knee. Dr. Christopher D. Johnson, a Board-certified orthopedic
surgeon, performed surgery and followed appellant’s postoperative recovery. On March 6, 2003
he advised that she could return to work at a modified workstation but was totally disabled if
light duty was not available.
A March 14, 2003 functional capacity evaluation noted that appellant was status post left
knee arthroscopy. Appellant demonstrated moderate submaximum effort, had a mild residual
functional left knee deficit that would not significantly affect job performance. She could work
in a light to medium category, occasionally lifting up to 35 pounds. On April 1, 2003
Dr. Johnson reviewed the evaluation results and advised that appellant could return to light to
medium work. On April 10, 2003 he described appellant’s left knee condition and treatment and
determined that she could not return to her regular duties; however, she was capable of light to
medium work.3
On September 13, 2004 appellant filed a claim for compensation commencing
April 16, 2003. In a July 13, 2004 report, Dr. Johnson advised that, due to her left knee injury,
appellant could never resume her regular employment as a clerk. He noted that she had never
been put off work and could perform light duty. On August 16, 2004 Dr. Johnson noted that
appellant had previous surgery on her left knee and was now reporting problems with her right
knee. He noted crepitus and tenderness on left knee examination and advised that she was
symptomatic for both knees. Dr. Johnson found that appellant had plateaued regarding the left
knee and had probable right knee synovitis or a medial meniscal tear. He recommended further
diagnostic study. Dr. Johnson reiterated that appellant could perform light duty.
Appellant submitted a list of jobs held since December 26, 2002 in private employment.
She worked at Dallies Inc. from December 26, 2002 to May 6, 2003, Endeavor House Inc. from
May 12 to October 16, 2003, Delta-T Group from October 20, 2003 to February 5, 2004 and at
Health South commencing February 12, 2004.
On January 31, 2005 Dr. Johnson noted appellant’s complaint of increased right knee
problems. An April 25, 2005 MRI scan of the right knee revealed a torn medial meniscus.
Dr. Johnson subsequently reviewed the MRI scan and advised that appellant could not perform
her usual job but could work light duty. He recommended right knee surgery.
On May 19, 2005 the Office requested that Delta-T Group provide appellant’s pay rate
information. On May 8, 2006 appellant submitted a claim for compensation from April 11, 2003
to May 1, 2006. The employing establishment advised that she had worked as needed, averaging
37.83 hours a week, and that she was separated on September 8, 2003.

2

Appellant’s initial claim alleged injury on February 27, 2002.

3

Appellant retired on Office of Personnel Management (OPM) disability as of September 8, 2003.

2

On November 7, 2006 Dr. Johnson noted tenderness and crepitus on examination of the
left knee. Appellant had recurrent left knee synovitis for which her prognosis was fair and she
could perform light duty. Dr. Johnson advised that she had not reached maximum medical
improvement but could return to full duty if she wore a knee brace.
On December 14, 2004 appellant submitted an Office Form EN1032 in which she
advised that she worked at DSNJ, Vonage and Easter Seals during the prior 15 months. On
April 30, 2007 the Office requested that she provide additional documentation on each private
employer’s letterhead stating the inclusive dates of employment, the number of hours worked
each week, job title and a brief description of the duties she performed, the weekly pay rate
exclusive of overtime and the reason she left employment. Appellant was also asked to provide
medical evidence from April 2, 2003 through November 6, 2006 to support her claim of
disability.
In a May 31, 2007 letter, appellant listed her employment, including Allies Corp., DeltaT Group, Option Employment, Endeavor House, DSNJ and Easter Seals of New Jersey. On
July 24, 2007 Delta-T Group advised that appellant was affiliated with it as an independent
contractor from August 2003 to the present and was compensated on a 1099 basis at a negotiated
rate of compensation.
On July 25, 2007 the Office advised Dr. Johnson that the accepted conditions in
appellant’s claim were tear of the left medial meniscus and villonodular synovitis of the left leg.
It requested that he provide an updated medical report.
In a September 17, 2008 decision, the Office denied appellant’s claim for compensation
from April 16, 2003 through May 1, 2006, finding that she did not submit sufficient employment
information to determine her eligibility for wage-loss compensation.
On September 23, 2008 appellant, through her attorney, requested a hearing that was
changed to a review of the written record. He submitted appellant’s tax returns for the years
2003 through 2007 wage information. Appellant asserted that she was entitled to a loss of wageearning capacity determination.
In an April 9, 2009 decision, an Office hearing representative affirmed the September 17,
2008 decision. He found there was sufficient evidence to support that appellant continued to
have work-related disability through May 1, 2006 that prevented her from returning to her dateof-injury job, but there was insufficient evidence to support any wage loss due to her disability.
LEGAL PRECEDENT
Under the Act, the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.4 Disability, thus, is not
synonymous with physical impairment which may or may not result in the incapacity to earn
wages. An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages he or she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
4

S.M., 58 ECAB 166 (2006).

3

capacity. When the medical evidence establishes that the residuals or sequelae of an
employment injury are such that they prevent the employee from continuing in his or her
employment, the employee is entitled to compensation for any loss of wages.5 An injured
employee who is either unable to return to the position held at the time of injury or unable to
earn equivalent wages, but who is not totally disabled for all gainful employment, is entitled to
compensation computed on loss of wage-earning capacity.6
Office procedures provide that, when an employee cannot return to the date-of-injury job
because of disability due to work-related injury or disease, but does return to alternative
employment with an actual wage loss, the Office must determine whether the earnings in the
alternative employment fairly and reasonably represent the employee’s wage-earning capacity.7
If a record shows that a claimant has an approved OPM annuity, a new election of benefits must
be obtained and OPM advised of the election.8 The procedures further provide that where the
Office learns of actual earnings that span a lengthy period of time, e.g., several months or more,
the compensation entitlement should be determined by averaging the earnings for the entire
period, determining the average pay rate and applying the Shadrick formula.9 The Shadrick
formula has been codified at section 10.403 of the Office’s regulations.10
ANALYSIS
Appellant sustained a left knee injury on April 24. 2002. The Office accepted a tear of
the medial meniscus of the left knee and villonodular synovitis of the left leg for which she
underwent surgery on November 1, 2002. Appellant did not return to work following surgery
but obtained employment in the private sector.
When injured, appellant was employed as a part-time flexible clerk. She worked on an
as-needed basis with no set shifts or tour of duty. The employing establishment noted that, when
she stopped work, she earned $36,837.00 a year.11 It advised that there was no work available to
appellant based on her restrictions. Appellant retired on disability.
In computing entitlement to compensation, the Office’s procedure manual addresses
situations in which the employee returns to work other than at full time or year round.12 The
5

C.S., 60 ECAB ___ (Docket No. 08-2218, issued August 7, 2009).

6

John D. Jackson, 55 ECAB 465 (2004).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).
8

Id. at Chapter 2.814.7(c)(2).

9

Id. at Chapter 2.814.7(d)(4); Albert C. Shadrick, 5 ECAB 376 (1953). The Office calculates an employee’s
wage-earning capacity in terms of percentage by dividing the employee’s earnings by the current pay rate for the
date-of-injury job.
10

20 C.F.R. § 10.403.

11

The employer clarified that appellant’s last day in pay status was January 25, 2003 at which time she earned
$19.77 an hour.
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(d).

4

starting point on which compensation is computed is based on the nature of the work performed
by the employee: (i) Part-time work, in which case compensation is computed using the
Shadrick formula; (ii) Seasonal and temporary employment, for which the annual salary of the
job selected is divided by 52 to obtain a weekly pay rate. The figure obtained is then compared,
using the Shadrick formula to the weekly pay for the grade and step of the job held when injured;
(iii) Earnings of a sporadic or intermittent nature that do not fairly or reasonably represent the
injured employee’s wage-earning capacity are to be deducted but are not to be used as the basis
for a wage-earning capacity determination; (iv) Actual earnings spanning a lengthy period of
time may be averaged for the entire period to determine an average pay rate and applying the
Shadrick formula. These provisions contemplate that, in calculating entitlement to compensation
where there are actual earnings, the Shadrick formula will be utilized regardless of whether a
wage-earning capacity decision is warranted.13
Appellant has provided information concerning her actual earnings in the private sector.
She worked at Allies, Inc from December 26, 2002 to May 6, 2003 at a rate of $10.00 an hour,
but she did not list total earnings or the number of hours worked. Counsel supplemented the
record with 2003 tax information listing earnings in the amount of $7,991.45 with that employer;
$834.00 at Options Employment Resource; $11,631.00 at Endeavor House; $24.00 at Orthopedic
Associates and $3,319.00.14 For 2005, two employers were listed: Developmental Services in
the amount of $15,392.00 and Caring Family Mentors in the amount of $2,715.00. Appellant
had wages in 2006 of $19,485.00 at Easter Seals, $1,212.00 at Vonage and $6,469.00 at
Developmental Services. In 2007, appellant’s earned wages of $40,796.00 at Easter Seals.15
The decision of the Office hearing representative noted that there was “enough evidence
to support that work-related disability exists, at least through May 1, 2006,” but there was
insufficient evidence submitted to support any wage loss as a result of disability. The medical
evidence does support that appellant has partial disability as Dr. Johnson found that she was
capable of work with physical limitations. The Board finds that the hearing representative did
not adequately compare appellant’s earnings from the job held when injured to the information
submitted pertaining to her wages from 2003 to 2007 to establish that appellant did not sustain
any wage loss. The evidence reflects that appellant had actual earnings that span a lengthy
period of time; compensation should be determined by averaging the earnings for the entire
period, determining the average pay rate, and applying the Shadrick formula.16 The procedure
manual provides an example to be used in determining compensation entitlement in such a case,
stating:
“For example, the Office learns on October 1, 2002 that the claimant, injured on
June 5, 1997, returned to work on September 1, 1998 and worked intermittently
through September 1, 2002 when he ceased work. On September 1, 2002 the pay
rate for the claimant’s date of injury job was $500 per week. The claimant
13

See S.T., Docket No. 07-306, issued October 19, 2007.

14

From her federal income tax forms, total wages were $23,799.00 in 2003; $23,162.00 in 2004; $18,107.00 in
2005; $27,166.00 in 2006 and $40,796.00 in 2007.
15

Appellant had $1,579.75 in nonemployment income in 2007 from Delta-T Group.

16

Supra note 9.

5

gross[ed] $40,000 during the four years (208 weeks) he worked from
September 1, 1998 through September 1, 2002, or an average of $192.30 per
week. When using the Shadrick formula, the pay rate of $192.30 would be
compared to the pay rate of $500.”17
The Board finds that appellant has furnished sufficient records that encompass a number
of years such that the Office may compare her actual earnings to those wages earned when
injured. The case will be remanded to the Office for further development. After such further
development as deemed necessary, the Office shall issue an appropriate decision of appellant’s
claim for compensation.
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 9, 2009 and September 17, 2008
decisions of the Office of Workers’ Compensation Programs be set aside. The case is remanded
for proceedings consistent with this opinion.
Issued: August 18, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.814.7(d)(4).

6

